IN THE COURT OF APPEALS OF IOWA

                                  No. 20-1115
                              Filed May 12, 2021


BRIAN McKNIGHT,
     Plaintiff-Appellee,

vs.

KAYLA ANDERSON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Woodbury County, Jeffrey A. Neary,

Judge.



      Kayla Anderson appeals the custody and child support provisions of a

modification decree. AFFIRMED.



      Kelsey Bauerly Langel of Bauerly & Langel, P.L.C., Le Mars, for appellant.

      Sharese Whitesell of Crary, Huff, Ringgenberg, Hartnett & Storm, P.C.,

Dakota Dunes, South Dakota, for appellee.



      Considered by Bower, C.J., and Doyle and Mullins, JJ.
                                         2


MULLINS, Judge.

       Kayla Anderson appeals the custody and child support provisions of a

modification decree. Brian McKnight contends the district court modification was

correct.

I.     Background Facts and Proceedings

       Kayla and Brian engaged in a relationship that resulted in the birth of one

child in 2016. The parties have never been married. In 2016, the parties were

involved in proceedings to establish paternity, custody, visitation, and child

support. The court entered an order approving the parties’ stipulation providing for

joint legal custody, shared physical care, a parenting schedule, and child support,

but the parties often deviated from the parenting time provision and schedule.

Over the years, the parties disagreed about schedule changes but were generally

successful in maintaining a relationship directed at the best interests of the child.

The parties returned to court in 2019 as the child neared school age.

       At the time of the 2016 stipulation, Brian lived in Sioux City and Kayla in

Onawa. At the time of the modification, Kayla lived in Le Mars.1 Kayla was

engaged to a man who owned a business and lived with him, their two children,

and children of both Kayla and her fiancé from prior relationships.2 Kayla sought

to enroll the child in a preschool in Le Mars, and indicated she would transport the

child when required to maintain the parenting time schedule.          Brian resisted

enrollment because his parenting time would be diminished. He asked that the


1 Kayla relocated multiple times between 2016 and 2019. All of those were related
to her choice to live with her fiancé.
2 The modification decree states that Kayla and her fiancé intended to marry in

August 2020. We are not aware whether that occurred.
                                         3


child be enrolled in preschool in Sioux City. The dispute led Kayla to file for

modification of custody and child support in 2019. Brian raised counterclaims to

both issues.

       Trial was held in July 2020. The district court heard testimony from both

parents and received affidavits from certain family and community members.

Kayla was a stay-at-home parent but had previously worked as a CNA and

teacher’s aide. Brian had been employed by the same company for more than

seven years. His work schedule required him to arrive as early as 4:30 a.m. and

work until 3:00 p.m. Brian maintained consistent childcare and also had the help

of his mother and brother, who also live in Sioux City.

       Kayla’s relationship with her fiancé has a history of “difficulty.” The child

witnessed the fiancé engage in physical violence toward Kayla, resulting in her

seeking a domestic abuse protection order. Kayla and her fiancé have engaged

in counseling and they “appear to have resolved their issues or learned new coping

skills with the issues that contributed to the past physical abuse.” The fiancé has

a history of becoming frustrated when Brian attends the child’s medical

appointments with Kayla. The court stated the following regarding the unrest in

Kayla’s relationship: “the presence of these issues causes the Court some pause

when considering the issue of custody. The concerns the Court has with Kayla do

not exist with Brian.”

       The court made the following finding related to the distance between the

parties’ residences:

       The Court notes that their joint physical care parenting schedule and
       arrangement appears to have been going well and could have
       continued had it not been for the distance between them created by
                                           4


       Kayla’s move to Le Mars. Presently they live in two school districts
       and live about 26 miles apart. This distance makes joint physical
       care impractical, if not unworkable.

The court found the following, specifically related to the schooling issue:

       Brian cannot get [the child] to Le Mars before work and it does not
       appear that Kayla could get [the child] to Brian for school in Sioux
       City. This situation causes the prospect of joint physical care
       continuing to be a nonstarter. Joint physical care can no longer work.

Ultimately, the court found a substantial change of circumstances had occurred to

warrant modification of the 2016 decree. A balance of the above considerations

resulted in the court awarding physical care of the child to Brian.

       Following the physical care modification, the district court also considered

child support.   The district court imputed income to Kayla because she was

“capable of working and earning a wage if it were not for the cost of child care she

would incur should she return to work.” The court noted that employment as a

CNA would require Kayla to re-certify, but stated that would not be difficult, and

imputed an income at the rate “equa[l] to part-time work as a CNA or as a daycare

worker.” The court utilized the child support guidelines and ordered Kayla to pay

$83.00 per month to Brian in child support. Kayla appeals the physical-care and

child-support determinations.

II.    Standard of Review

       We review applications for modification of child custody and support de

novo. In re Marriage of Sisson, 843 N.W.2d 866, 870 (Iowa 2014). “We give

weight to the findings of the district court, particularly concerning the credibility of

witnesses; however, those findings are not binding upon us.” Id. (quoting In re

Marriage of McDermott, 827 N.W.2d 671, 676 (Iowa 2013)).
                                           5


III.   Analysis

       A.     Custody

       Kayla raises two arguments related to custody of the child. She argues that

the district court erred in finding Brian proved an ability to more effectively minister

to the child’s well-being and in finding that modification was in the best interests of

the child. Custody issues arising after a paternity determination are examined by

application of the statutory factors listed in Chapter 598, even though paternity

determinations are made pursuant to Chapter 600B. Iowa Code § 600B.40(2)

(2019). “To change a custodial provision of a dissolution decree, the applying party

must establish by a preponderance of the evidence that conditions since the

decree was entered have so materially and substantially changed that the

children’s best interests make it expedient to make the requested change.” In re

Marriage of Frederici, 338 N.W.2d 156,158 (Iowa 1983). By their pleadings, the

parties agreed the prior decree should be modified because of substantial changes

in circumstances, but Kayla appeals the district court’s decree that awarded Brian

physical custody of the child, “which is the right and responsibility to maintain the

principal home and to provide routine care for the child[ ].” Id.

       Our primary consideration in custody issues is the best interests of the child.

In re Marriage of Hoffman, 867 N.W.2d 26, 32 (Iowa 2015). “The best-interests

standard ‘provides the flexibility necessary to consider unique custody issues on a

case-by-case basis.’” Id. (quoting In re Marriage of Hansen, 733 N.W.2d 683, 696

(Iowa 2007)). When courts examine a custodian’s relocation with a child, courts

“must consider all of the surrounding circumstances. They include the reason for

removal, location, distance, comparative advantages and disadvantages of the
                                          6


new environment, impact on the children, and impact on the joint custodial and

access rights of the other parent.” Frederici, 338 N.W.2d at 160. In this case, the

child’s relocation with Kayla is not the precise question. However, the factors listed

will help us determine whether the change in physical care was in the best interest

of the child.

       Kayla argues the district court erred in finding Brian proved his “ability to

minister more effectively to the child[ ]’s well being.” See id.at 158. Courts

consider the factors presented in Iowa Code section 598.41(3) (2019). Iowa Code

§ 600B.40; In re Marriage of Courtade, 560 N.W.2d 36, 37 (Iowa Ct. App. 1996).

In addition to the statutory factors, courts also consider the factors presented in In

re Marriage of Winter, 223 N.W.2d 165, 166–67 (Iowa 1974). McKee v. Dicus, 785

N.W.2d 733, 737 (Iowa Ct. App. 2010). The court’s “objective is to place the child

in an environment most likely to bring the child to healthy physical, mental, and

social maturity.” Courtade, 560 N.W.2d 38.

       We agree with the district court that both parties love the child. Some of the

factors we consider are a wash, because both parents have a history of providing

suitable care for the child in the past and are dedicated to meeting the child’s

needs. Accordingly, we will discuss only the factors that tip the scale.

       The history of unrest in Kayla’s home, including multiple relocations based

on the status of Kayla’s relationship and the history of domestic violence, is

problematic. See Iowa Code § 598.41(3)(j); Winter, 223 N.W.2d at 166. Kayla

relocated multiple times to maintain her relationship. Our review of the record does

not reveal any motive to prevent contact between the child and Brian. Kayla’s

desire to maintain a consolidated household with her fiancé and relieve financial
                                          7

constraints of maintaining two households may be appropriate. See Hoffman, 867

N.W.2d at 33. Although it appears that the violence between Kayla and her fiancé

has been alleviated, the record shows that the exposure to violence disrupted the

child’s progress with potty training and sleeping through the night. The child

sought comfort from Brian and his family during that time, and Brian’s family

provided the child with coping skills to ease his fear.

       Kayla has an extensive history of resisting Brian’s ability to parent the child.

Also, Kayla’s fiancé is easily frustrated when Brian exercises his parental right to

be involved in things like the child’s medical care, creating unrest between the

parents and straining communication. See Iowa Code § 598.41(3)(c), (e). No

matter which party maintains the child’s primary home, the other party’s parenting

schedule will change. The parties have exhibited the ability to accommodate each

other’s holiday schedules in the past. However, Kayla has restricted Brian’s

parenting time based on frustrations related to custody negotiations, while Brian

has been more open and accommodating to adjustments so the child may have

meaningful time with both parents. See id.; Winter, 223 N.W.2d at 166. The child

would have more contact with siblings in Kayla’s home, but would have more

consistency and stability in Brian’s home. Kayla is a stay-at-home parent and

would provide the child’s care full-time in her home. But, Brian has maintained a

consistent routine with a babysitter and has access to familial care providers for

additional help.

       It is clear on our review of the record that both parents want to provide a

home and care for the child. But, because the child will attend school and the

parents reside in two separate districts, along with the transportation issues, it
                                           8


would be helpful for the child to reside primarily in one home to effectively facilitate

school attendance.      Brian has maintained a consistent home environment,

employment, and child-care routine. Brian has attempted to facilitate contact

between the child and Kayla’s other children during his parenting time and desires

to foster those relationships. On our de novo review of the record, we agree with

the district court that Brian proved by preponderance of the evidence that he has

a greater ability to minister to the child’s well-being.

       B.     Child Support

       Kayla argues that the district court erred in imputing income to her in

recalculating the child support award. She specifically targets the district court’s

alleged failure to consider (1) that she provided health insurance for the child,

(2) child-care costs would result if she worked twenty hours per week, and (3) that

the parties stipulated that neither party would pay child support.

       Child support orders made pursuant to section 600B.25(1) are made in

consideration of the child support guidelines presented in section 598.21B. Iowa

Code § 600B.25(1). The district “court has continuing jurisdiction over proceedings

brought to compel support and to increase or decrease the amount thereof. . . .”

Id. § 600B.31. A petitioner who desires to change a child support award must

prove “by a preponderance of the evidence that subsequent conditions have so

changed that the welfare of the children requires, or at least makes expedient,

such modification.” In re Marriage of Robbins, 510 N.W.2d 844, 845 (Iowa 1994).

Courts consider the following:

       (1) there must be a substantial and material change in the
       circumstances occurring after the entry of the decree; (2) not every
       change in circumstances is sufficient; (3) it must appear that
                                          9


       continued enforcement of the original decree would, as a result of
       the changed conditions, result in a positive wrong or injustice; (4) the
       change in circumstances must be permanent or continuous rather
       than temporary; (5) the change in financial conditions must be
       substantial; and (6) the change in circumstances must not have been
       within the contemplation of the trial court when the original decree
       was entered.

Id. (quoting In re Marriage of Vetternack, 334 N.W.2d 761, 762 (Iowa 1983)). We

examine “each parent’s earning capacity, economic circumstances, and cost of

living.” Id. Statutory provisions also apply. See Iowa Code §§ 600B.25, 598.21C.

The Iowa Code lists a number of factors courts consider to determine whether

there has been a substantial change in circumstances and indicates that it does

exist “when the court order for child support varies by ten percent or more from the

amount which would be due pursuant to the most current child support guidelines

established pursuant to section 598.21B.” Id. § 598.21C(1), (2).

       In this case, the physical care of the child changed from a joint plan to

physical care with Brian. Brian will now bear a larger financial burden for the day-

to-day costs of the child including food, clothing, and child care, among other

things. We agree with the district court that there has been a substantial change

in circumstances to warrant modification of the child support award. The record

does not support Kayla’s argument the district court failed to consider that she has

historically provided the child’s medical insurance. The district court discussed

that history and specifically ordered that Brian “explore Hawk-I and other

alternatives for [medical] coverage and pay the cost of the coverage.”

       A “child support award may be based upon [a] party’s earning capacity, as

opposed to his or her actual earnings.” In re Marriage of Roberts, 545 N.W.2d

340, 343 (Iowa Ct. App. 1996).
                                         10


       When a parent voluntarily reduces his or her income or decides not
       to work, it may be appropriate for the court to consider earning
       capacity rather than actual earnings when applying the child support
       guidelines. Before using earning capacity rather than actual
       earnings a court must, however, make a determination that, if actual
       earnings were used, substantial justice would occur or adjustments
       would be necessary to provide for the needs of the children and to
       do justice between the parties. We examine the employment history,
       present earnings, and reasons for failing to work a regular work week
       when assessing whether to use the earning capacity of a parent.

In re Marriage of Malloy, 687 N.W.2d 10, 115 (Iowa Ct. App. 2004) (citations

omitted); see Iowa Ct. R. 9.11.

       The court imputed income to Kayla “to do justice between the parties and

be equitable.” See Iowa Ct. R. 9.11. The court engaged in a discussion of Kayla’s

work history and income from child support for another child. The district court

noted that Kayla’s CNA certification has lapsed, but that it would not be difficult to

recertify. It also discussed the fact that Kayla stays home to avoid child-care costs,

and specifically found “that it is reasonable for Kayla to remain at home and not

work until the time her children are in school.”       The child-support guidelines

worksheet reveals that the district court did not list child care expenses Kayla

would incur for the three other children. The worksheet specifically states that the

childcare costs listed apply to the present action only. Thus, because Kayla is not

the custodial parent of this child, the costs she would incur for the three other

children, who are not Brian’s children, are inapplicable.

       Finally, Kayla argues the court should have enforced the 2016 stipulation in

that the parties agreed neither would pay child support.          When the parties

stipulated that neither would pay child support they also stipulated to shared

physical care. But as a result of the modification of custody, they no longer share
                                        11


care. There is “a rebuttable presumption that the amount of child support which

would result from the application of the guidelines prescribed by the supreme court

is the correct amount of child support to be awarded.” Iowa Code § 598.21B(c);

Iowa Ct. R. 9.4; see also Iowa Code § 600B.25(1) (directing support

determinations for unmarried parents to section 598.21B). We agree with the

district court that the amount of support determined by the guidelines is required

to provide reasonable support to the child. See Iowa Ct. R. 9.3(1).

IV.   Conclusion

      Because Brian met his burden to prove that modification was in the child’s

best interests and that he was best suited to care for the child’s well-being, we

affirm the district court’s modification of physical care.   Kayla’s child support

arguments are not supported by the record.

      AFFIRMED.